Citation Nr: 0322925	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  03-16 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to a disability rating in excess of 10 
percent for right knee arthritis.

4.  Entitlement to a disability rating in excess of 10 
percent for left knee arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

A motion to advance this appeal on the Board's docket was 
granted in August 2003 in light of the veteran's advancing 
age.


REMAND

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  In this case, the veteran 
was notified of the VA's responsibilities vs. his 
responsibilities in the development of his claims for service 
connection in letters of January 2002 and May 2002.  

The veteran asserts that he suffers from PTSD due to his 
experiences during WWII.  Despite requests to do so, he has 
not provided a detailed description of his stressors or any 
supporting evidence showing treatment or a diagnosis of PTSD.  
The VCAA requires that the VA provide assistance to veterans 
in developing evidence to support their claims.  In fact, the 
VA has interpreted this statutory dictate as requiring 
assistance unless there is no reasonable possibility that 
further assistance would substantiate the claim or the claim 
is inherently incredible or clearly lacking in merit.  
38 C.F.R. § 3.159(d).  Given this situation, the Board is of 
the opinion that a VA psychiatric examination should be 
provided to the veteran to identify the nature and etiology 
of any psychiatric disability.  

If PTSD or any other psychiatric disability is identified on 
VA examination which in the examiner's opinion may be related 
to service, then governing regulation dictates further steps 
which must be taken prior to awarding service connection for 
PTSD.  In order for service connection to be awarded for 
PTSD, three elements must be present:  (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  If a diagnosis of PTSD is rendered, then 
development as to the nexus element and verification of the 
veteran's stressors must be undertaken, to include a 
determination as to whether the veteran served in combat and 
is entitled to the looser evidentiary standards accorded to 
combat veterans in proving the occurrence of combat-related 
events.  38 U.S.C.A. § 1154(b).

With regard to the veteran's claim for entitlement to service 
connection for bilateral hearing loss, a current VA 
audiological examination has not been accomplished.  The 
regulation implementing the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107 (West 2002), provides that a medical examination is 
necessary to decide the claim if the information and evidence 
of record contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability and indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  

Although it appears the VA has generally satisfied the duty 
to notify the veteran with regard to his service connection 
claims, review of the record shows that he has not received 
any specific notification of the type of evidence necessary 
to prove his claims for increased ratings for arthritis of 
his knees.  Such notification should be provided prior to any 
further development action relating to these claims.

With regard to the veteran's claims for increased disability 
ratings for arthritis of both knees, the VA's duty to assist 
requires that all recent treatment reports be obtained to 
allow a fully-informed decision to be rendered.  During the 
July 2002 VA examination, the veteran reported that he takes 
Vioxx, a prescription medication, for knee pain.  Records 
reflecting this medical treatment should be obtained prior to 
further review of this claim.  

After obtaining all relevant treatment reports, the veteran 
should be provided with another VA orthopedic examination.  
The July 2002 examination was conducted pursuant to the 
veteran's claim for service connection and therefore contains 
information pertinent to the question of nexus.  Now that 
service connection has been granted, further medical 
information regarding the nature and extent of the veteran's 
knee impairment is required.  Therefore, a current 
examination, informed by records review as well as a clinical 
examination, should be obtained to allow adjudicators to make 
an equitable and informed decision as to the appropriate 
disability ratings to be assigned to the veteran's service 
connected arthritis of both knees.  In particular, the 
veteran contends that he has instability of both knees.  The 
examiner should describe any instability found upon clinical 
examination and render an opinion as to whether the 
instability is related to the service-connected arthritis. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for arthritis of 
the knees.  After securing the necessary 
release, the RO should obtain these 
records for inclusion in the claims file.

3.  The veteran should be afforded a VA 
otolaryngologic examination to determine 
the nature and extent of any hearing 
loss.  The claims folder must be made 
available to the examiner for review 
before the examination.  All indicated 
tests and studies, including audiometric 
testing, should be conducted in 
connection with the examination.  

4.  The veteran should be afforded a VA 
orthopedic examination to identify all 
impairment arising from the veteran's 
service-connected bilateral knee 
arthritis.  The claims folder, including 
any records obtained pursuant to the 
above request, should be made available 
to the examiner for review before the 
examination.  All indicated testing 
should be conducted in conjunction with 
the examination.  The examiner should 
confirm or otherwise comment upon the 
veteran's statement that he has 
instability in his knees.  If instability 
is confirmed, the examiner should 
identify whether the instability is 
related to arthritis of the knees.  The 
examiner should also comment upon the 
impact of knee arthritis upon the 
veteran's daily functioning.

5.  The veteran should be afforded a VA 
psychiatric examination to identify the 
nature and etiology of any current 
psychiatric disability.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All indicated testing 
should be accomplished in conjunction 
with the examination.  If a diagnosis of 
PTSD is rendered, the examiner should 
specify the stressors experienced by the 
veteran upon which the diagnosis is 
based.

6.  If a diagnosis of PTSD related to 
inservice stressors is rendered by the VA 
examiner, the RO should take appropriate 
action to verify the veteran's inservice 
stressors, and specifically indicate 
whether the veteran participated in 
combat, and if so, whether his stressors 
are related thereto.

7.  After the development requested above 
has been completed, to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



